United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                          July 12, 2012




By the Court:


No. 11-1112

JAMES E. KILLIAN, as Independent                    Appeal from the United States
Administrator of the Estate of Susan M.             District Court for the Northern
Killian,                                            District of Illinois, Eastern Division.
                         Plaintiff-Appellant,
v.                                                  No. 07 C 4755

CONCERT HEALTH PLAN, et al.,                        Marvin E. Aspen and
                Defendants-Appellees.               Gary S. Feinerman,
                                                    Judges.




                                          ORDER

      The petition for rehearing en banc is GRANTED. The panel’s opinion and judgment
previously issued on April 19, 2012, are VACATED.

       Oral argument will be set by the court at a date to be determined.